ORDER
The Disciplinary Review Board on October 22,1998, having filed with the Court its decision concluding that PASQUALE J. CAR-DONE of NORTHFIELD, who was admitted to the bar of this State in 1976, should be suspended from the practice of law for a period of three years for violating RPC 1.8(a) (entering into an improper business transaction with a client), RPC 1.15 and Rule 1:21-6 (failure to maintain proper records), and RPC 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that PASQUALE J. CARDONE is suspended from the practice of law for a period of three years, and until further Order of the Court, effective February 26, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.